REASONS FOR ALLOWANCE
Claims1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments overcome the previously applied rejections based on Bergman et al.
As per independent claim 1, Bergman et al., and the prior art as a whole, fail to teach or suggest the system combination as now recited, and in particular wherein an occupancy identifier, in communication with the second network and located remote from the first network, is configured to determine that a structure is occupied when the HVAC controller identifier is identical to the user device identifier, and transmit a command to the HVAC controller, via at least one of the first network and the second network, to change at least one operational parameter setting within the HVAC controller when it is determined that the structure is occupied.
As per independent claim 10, Bergman et al., and the prior art as a whole, fail to teach or suggest the method combination as now recited, and in particular comprising the combined control steps of comparing, at the occupancy identifier, the HVAC controller identifier and the user device identifier, to determine whether the HVAC controller identifier is identical to the user device identifier; and determining that a structure is occupied when the HVAC controller identifier is identical to the user device identifier; and transmitting a command to the HVAC controller, via at least one of the first network and the second network, to change at least one operational parameter setting within the HVAC controller when it is determined that the structure is occupied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763